NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF AMERICA, N.A.,                          No.    18-16595

                Plaintiff-Appellee,             D.C. No. 2:16-cv-00604-GMN-
                                                CWH
 v.

ALVIN SORIANO,                                  MEMORANDUM*

                Defendant-Appellant,

and

CORTEZ HEIGHTS HOMEOWNERS
ASSOCIATION,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Alvin Soriano appeals pro se from the district court’s summary judgment in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bank of America, N.A.’s diversity action alleging state law claims related to a

foreclosure sale on real property. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Progressive Cas. Ins. Co. v. Owen, 519 F.3d 1035, 1037 (9th

Cir. 2008). We vacate and remand.

      The district court granted summary judgment, relying on this court’s

decision in Bourne Valley Court Trust v. Wells Fargo Bank, NA, 832 F.3d 1154

(9th Cir. 2016), that the notice scheme under which the foreclosure sale was

conducted was facially unconstitutional. However, after the district court’s order

was entered, this court in Bank of America, N.A. v. Arlington West Twilight

Homeowners Association, 920 F.3d 620 (9th Cir. 2019), held that Bourne Valley’s

analysis no longer controlled in light of the Nevada Supreme Court’s decision in

Bank of America, N.A. v. SFR Investments Pool 1, LLC, 427 P.3d 113 (Nev. 2018).

Because the district court did not have the benefit of the decision in Arlington West

when it entered its order, we vacate summary judgment and remand for further

proceedings. On remand, the district court should consider in the first instance

alternate bases for summary judgment and may consider supplemental filings.

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

                                          2                                    18-16595
The parties shall bear their own costs on appeal.

VACATED and REMANDED.




                                   3                18-16595